                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                             NORTHERN DIVISION
                                AT COVINGTON

CRIMINAL CASE NO. 19-36-DLB-CJS

UNITED STATES OF AMERICA                                                     PLAINTIFF


VS.                                     ORDER


JESSE BRYANT                                                              DEFENDANT

                               ******************

      On June 11, 2019, Magistrate Judge Candace J. Smith, pursuant to referral and

with the consent of the parties, conducted a rearraignment proceeding in this case during

which Defendant Jesse Bryant pled guilty to Counts 1 and 2 of the Indictment. (See Doc.

# 22). Pursuant to 28 U.S.C. § 636(b)(1), Judge Smith recommends that the Court accept

the Defendant’s guilty plea.   (See Doc. # 23).      Neither side has objected to that

recommendation, and the time to do so has expired. (Id. at 2-3). Accordingly,

      IT IS ORDERED that the Court hereby ACCEPTS the guilty plea and ADOPTS

Magistrate Judge Smith’s recommendation, Doc. # 23, as the opinion of the Court.

      This 18th day of June, 2019.
